DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 12-14, 16, 19, 35, 41-42, 44, 46, 48, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Rico et al. (WO 2019/126297 A1), hereinafter “Rico”, supported by provisional application 62/609,178 filed on 21st December, 2017.
Regarding claim 1, examiner will use the following interpretation of the term ‘WUSdelta’ used in the claim:
 ‘WUSdelta’ used in the claims is not something widely used in the industry or known to the industry. Paragraph [0054] in the specification describes WUSdelta as, “transmitting the wake-up signal comprises transmitting the wake-up signal using a WUSmax value determined based on the default WUSmax value and the WUSdelta value as limiting a number of repetitions of the wake-up signal that are transmitted”. The disclosure implies that WUSdelta value may be the difference from the default WUXmax value, i.e. it is to define the WUXmax value that is to be used for specific communication.
  Rico teaches, ‘a method in a wireless device for determining a maximum length of a wake-up signal, WUSmax value, representing a maximum duration of the wake-up signal, the WUSmax value being related to a maximum repetition value, Rmax value, representing a maximum number of repetitions of signals transmitted by a network node in a cellular communications network, the method comprising: receiving a Rmax value from the network node’ (“[0027] Some examples of the method, apparatus, and non-transitory computer-readable medium described above may further include processes, features, means, or instructions for receiving a maximum number of repetitions of narrowband control channel transmissions in a SIB, where the WUS time duration may be determined based on the maximum number of repetitions of the narrowband control channel transmissions).
 ‘receiving a wake-up signal delta value, WUSdelta value, from the network node’ and ‘determining a WUSmax value based on the Rmax value and the WUSdelta value’.
Though Rico does not teach about receiving ‘WUSdelta’ value from the network and determining WUSmax value based on Rmax and WUSdelta values, Rico teaches about receiving scaling factor from the network (Fig. 12, step 1205, “Receive, from a base station, an indication of a scaling factor associated with a WUS”) that may be used to determine the WUSmax value ([0006], “Using the scaling factor, the UE may determine a duration for reception of the WUS. The duration may correspond to the time period the UE is to monitor for reception of the WUS”; [0019], lines 3-6, “determining a maximum WUS time duration based on a ratio of the associated control channel repetition parameter (e.g., a maximum repetition of an associated control channel) and the scaling factor, where the WUS time duration is based on the maximum WUS time duration”).
As per disclosure in the specification of the instant application in [0095] and [0096], scaling factor applied to WUSmax  and WUXdelta will have one-to-one correspondence, meaning one may decide the other without any ambiguity.
Therefore the disclosure in Rico, teaching about receiving the scaling factor instead of WUSdelta, is equivalent to the claim element, and performs substantially the same function in substantially the same way to obtain the same result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rico and arrive at the claimed invention if decides to use WUSdelta instead of scaling factor motivated by, may be, not to send the value from the base station with inherent idea about delta values that previously used/stored value are to be used in case nothing is received. 
Rico teaches, ‘attempting to detect a wake-up signal from the network node using the determined WUSmax value’ (Rico: [0198]; Fig. 12, step 1210, “Receive, from the base station and for a WUS time duration, the WUS in accordance with the WUS transmission characteristic, where the WUS time duration is determined based on the scaling factor and an associated control channel repetition parameter”).

Regarding claim 12, Rico teaches the method of claim 1 (discussed above), ‘wherein determining the WUSmax value based on the Rmax value comprises determining the WUSmax value from the Rmax value and the WUSdelta value by a mathematical function’ (Rico: [0107], “UE 115-a may determine Wmax based on a relationship between Rmax and Kw”; relationship with WUSdelta is implied based on the discussion about interpretation of WUSdelta).

Regarding claim 13, Rico teaches the method of claim 12 (discussed above),  ‘wherein the mathematical function is predefined’ (Rico: [0107]“UE 115-a may determine Wmax based on a relationship between Rmax and Kw, as shown by Equation 1 as follows:
Wmax = Rmax / Kw 	(1)”; See also equations 2, 3, and 4).

Regarding claim 14, Rico teaches the method of claim 1 (discussed above), wherein determining the WUSmax value based on the Rmax value comprises determining the WUSmax value from the Rmax value and the WUSdelta value by a table lookup (Rico: see tables 1-7; the tables display the relationships between Rmax, Wmax, and other parameters related to determination of WUS max value).

Regarding claim 16, Rico teaches the method of claim 1 (discussed above), ‘wherein determining the WUSmax value based on the Rmax value comprises determining  the WUSmax value from the Rmax value and the WUSdelta value such that the WUSmax value is changed from a previous WUSmax value if the WUSdelta value is actually received’ (Rico: [0111]: “Ri may be a downlink channel repetition number ( e.g., an NPDCCH repetition number) … Ri may be counted by UE 115-a based on the determined R value from monitoring the possible locations for downlink channel 205 repetition in paging occasion 220 as described above (or from a previous WUS 215)”).

Claim 19 is for a device implementing method of claim 1. This is a change in category with respect to claim 1. Claim elements have been discussed above in claim 1.
Claim is rejected based on rejection of claim 1.

Regarding claim 35, Rico teaches ‘a method in a network node’ (Rico: [Abstract], “Methods, systems, and devices for wireless communications are described”) ‘for efficiently transmitting information of a wake-up signal maximum length’ ([Abstract], “user equipment (UE), may receive a wakeup signal (WUS) from a network node, such as a base station”), ‘related to a maximum repetition factor used for other signals’ ([Abstract’, “The UE may assume a maximum duration (Wmax) for the WUS based on a dependency on variables associated with the base station and WUS”), the method comprising:
‘determining  a default maximum length of a wake-up signal, WUSmax value, related to a maximum repetition value, Rmax value, used for other signals’ (Rico: [0100], lines 5-7, “the lists of the maximum durations may depend on a maximum number of repetitions value (Rmax) for an associated control channel (e.g., an NPDCCH)”); and
‘transmitting a wake-up signal using the determined WUSmax value as limiting a number of repetitions of the wake-up signal that are transmitted’ (Fig. 13, step 1310, “Transmit, to the UE and for a WUS time duration, the WUS in accordance with the WUS transmission characteristic, where the WUS time duration is determined based on the scaling factor and an associated control channel repetition parameter”).
‘a default wake-up signal coverage is determined from the default WUSmax value; and a preferred wake-up signal coverage is different from the default wake-up signal coverage’ ((“[0059], lines 1-3, In some cases, the UE may determine not to monitor a WUS for the maximum WUS duration and may engage in an early termination based on the determination. That is, the UE may monitor the WUS for a time W where W may be less than Wmax”; [0101], lines 4-6, “Rmax may depend on a coverage area associated with the base station 105. For example, larger coverage areas may correspond to a larger Rmax, and a smaller coverage area may correspond to a smaller Rmax”).
Though Rico is not explicit on ‘default’ and ‘preferred’ parameters, to a person of ordinary skill in the art before the effective filing date of the claimed invention, Wmax may be the default for default wake-up signal coverage and W, the preferred WUS for wake-up coverage which may be different from the default. The preferred value may be different and less than the default motivated by early termination to save power.

Regarding claim 41, Rico teaches the method of claim 35 (discussed above), further comprising ‘determining the preferred wake-up signal coverage’ (see Rico: equation (1); Preferred coverage is given by repetition number Ri).

Regarding claim 42, Rico teaches the method of claim 35 (discussed above). 
Rico however does not expressly teach method ‘further comprising determining, based on the preferred wake-up signal coverage, at least one wake-up signal delta value, WUSdelta value, related to the default wake-up signal coverage’.
Based on interpretation of ‘WUSdelta’, as discussed above in claim 1, the scaling factor serving the same purpose as WUSdelta, it would have been obvious to one of ordinary skill in the art from, max = Rmax/Kw,   where Kw  is the scaling factor for the preferred wake-up signal coverage, and based on discussion above in claim 35, that Rico teaches the claim.


Regarding claim 44, Rico teaches the method of claim 42 (discussed above).
Though Rico does not expressly teach, ‘wherein determining the WUSdelta value comprises determining the WUSdelta value from the Rmax value by a mathematical formula’, based on the discussion above in claim 35, that Rico does not teach WUSdelta but teaches equivalent parameter Kw , the claim is taught by equation 1 in Rico, providing the mathematical formula, considering equivalence of WUSdelta and scaling factor.

Regarding claim 46, Rico teaches the method of claim 42 (discussed above).
Though not expressly taught by Rico, ‘wherein determining the WUSdelta value comprises determining the WUSdelta value from the Rmax value by table lookup’, with the interpretation of WUSdelta as discussed above in claim 1, to a person of ordinary skill in the art, the disclosure of Rico, the tables 1-7, teach the claim.

Regarding claim 48, Rico teaches the method of claim 42 (discussed above).
The claim, ‘wherein transmitting the wake-up signal comprises transmitting the wake-up signal using a WUSmax value determined based on the default WUSmax value and the WUSdelta value as limiting a number of repetitions of the wake-up signal that are transmitted’, though not expressly taught by Rico (not expressly teaching WUSdelta), is taught by Rico, considering the equivalence of WUSdelta and scaling factor, by the disclosure, “In some cases, the UE may determine not to monitor a WUS for the maximum WUS duration and may engage in an early termination based on the determination” ([0059], lines 1-3).

Claim 57 is for a network node implementing method of claim 35. The claim is a change in category with respect to claim 35. Claim elements are discussed above in claim 35.
Claim is rejected based on rejection of claim 35. 

Claims 21 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rico as applied to claim 1 above, and further in view of R1- 1801615, “Discussion on wake up signal configuration for NB-IoT”, source ZTE, Sanechips, hereinafter “ZTE”.
Regarding claim 21, Rico teaches the method according to claim 1 (discussed above). 
Rico however does not expressly teach, ‘determining a synchronization method to be used by the wireless device based on the Rmax value and the WUSdelta value’.
ZTE in the same filed of endeavor teaches, “Configure cell specific WUS with synchronization function” (Proposal 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of ZTE regarding synchronization based on WUS with that of determining WUS based on Rmax and WUSdelta, as discussed in claim 1, and come up with the claimed invention.
A person of ordinary skill would be motivated to combine the teachings and use WUS for synchronization to improve detection reliability as expressed by ZTE in the section discussing “WUS detection reliability” (§ 2.2)). “First of all, if the eNB configure WUS with synchronization, then the signal is also on for the configured PO, the UE will have clear understanding of the WUS coverage situation. If the UE fails to detect WUS then it will know immediately that it is outside the overage of WUS”; and
‘attempting to synchronize to the cellular communications network using the determined synchronization method’ (attempt to synchronize is implied by ZTE disclosure, “If the UE fails to detect WUS then it will know immediately that it is outside the overage of WUS” (§ 2.2)).

Regarding claim 26, combination of Rico and ZTE teaches the method of claim 21 (discussed above), wherein determining the synchronization method to be used by the wireless device based on the Rmax value and the WUSdelta value comprises:
‘determining the WUSmax value based on the Rmax value and the WUSdelta value, the WUSmax value representing the maximum duration of the wake-up signal’ (Rico: Clm. 10, “determining a maximum WUS time duration based at least on a ratio of a maximum repetition of an associated control channel and the scaling factor, wherein the WUS time duration is based at least on the maximum WUS time duration, and wherein the associated control channel repetition parameter corresponds to a maximum number of repetitions of an associated narrowband control channel for paging”; equivalency of WUSdelta and scaling factor is discussed in claim 1).
Though Rico or ZTE does not expressly teach, ‘determining the synchronization method to be used by the wireless device based on a comparison of the WUSmax value to a threshold’, the claim element would be obvious to a person of ordinary skill in the art based on ZTE disclosures, “Alt 2: configure maximum WUS duration”, and “potential problem of Alt 2 is if the actual length of the WUS duration keeps changing, the coverage of the WUS will also keep changing. This will affect lots of UE that are on the edge of the WUS coverage, they cannot reliably use the WUS” (§ 2.1).
Coverage depends on the WUS duration as disclosed by ZTE, “To avoid the above situation eNB could configure long enough WUS duration so that the WUS can cover all the UE in the cell’ (§ 2.2). 

Regarding claim 27, combination of Rico and ZTE teaches the method of claim 26 (discussed above), wherein determining the synchronization method to be used by the wireless device based on a comparison of the WUSmax value to a threshold comprises:
‘comparing the WUSmax value to the threshold’ (discussion above in claim 26 regarding threshold value for WUSmax for the coverage requires comparing WUSmax with threshold to ensure coverage);
‘if the WUSmax value is greater than the threshold, determining that a wake-up signal can be used for synchronization’ (obvious based on discussion about in claim 26); and
‘otherwise, determining that another synchronization method is to be used’ (obvious based on the failure to use synchronization based on WUS; “For backoff PO, the UE will not use WUS and it can only use legacy PDCCH detection” (§ 2.2, Par. 5)).

Regarding claim 28, combination of Rico and ZTE teaches the method of claim 27 (discussed above), wherein the other synchronization method is a wake-up signal independent synchronization method (ZTE: legacy PDCCH detection, “the UE will not use WUS and it can only use legacy PDCCH detection” (§ 2.2, Par. 5), which includes legacy way of synchronization).

Regarding claim 29, combination of Rico and ZTE teaches the method of claim 26 (discussed above), ‘wherein the threshold is a function of one of a Discontinuous Reception, DRX, and an
extended DRX, eDRX, cycle’ (Rico: [0106], lines 7-9, “In some cases, the sleep state
may be a discontinuous reception (DRX) cycle off state between two DRX cycles, where UE
115-a is awake and monitoring for WUS 215 during the DRX cycles”).

Regarding claim 30, combination of Rico and ZTE teaches the method of claim 26 (discussed above). 
Though not expressly taught by combination of Rico and ZTE, ‘wherein the threshold is a function of one of a Discontinuous Reception, DRX, and an extended DRX, eDRX, cycle such that a shorter one of the DRX and the eDRX cycle results in a lower threshold, and one of a longer DRX and eDRX cycle results in a higher threshold’, the claim element is obvious based on discussion in claim 26 regarding WUSmax relation to coverage and threshold, and disclosure by Rico, (“Rmax may depend on a coverage area associated with the base station 105. For example, larger coverage areas may correspond to a larger Rmax, and a smaller coverage area may correspond to a smaller Rmax” (Rico: [0101]).
A shorter DRX implies increasing Rmax for coverage support resulting in WUSmax being compared with a higher threshold.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) R1-1802163 teaches wakeup signal in MTC (§ 4.1 and § 4.2);
b) R1-1802263 teaches wake-up signal configurations and procedures (observations and proposals);
c) R1-1802332 teaches WUS configurations and procedures
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462